70 F.3d 113
76 A.F.T.R.2d 95-7713, 95-2 USTC  P 50,616
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George C. SZEGO, Plaintiff--Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE;  United Statesof America, Defendants--Appellees.
No. 94-1992.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1995Decided Nov. 15, 1995.

George C. Szego, Appellant Pro Se.  Gary R. Allen, Charles Edward Brookhart, Patricia McDonald Bowman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
Before MURNAGHAN and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
George C. Szego appeals from the district court's order granting summary judgment to the Commissioner on his claim for refund of the 100% penalty assessed against him under 26 U.S.C. Sec. 6672 (1988) for the second and third quarters of 1979.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm the award of summary judgment on the reasoning of the district court.  Szego v. Commissioner, No. CA-89-2186-JFM (D.Md. May 31, 1994).  The district court's opinion notes that the government conceded a $3150 error in Szego's favor.  The Appellee has filed a letter in this court stating that the correct amount should read $3250.  Under 28 U.S.C. Sec. 2106 (1988), we modify the district court's final order to state "that defendant is to pay the refund of $3,250.00, plus interest, that it concedes to be due."   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.